DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues

    PNG
    media_image1.png
    235
    742
    media_image1.png
    Greyscale


Examiner’s Response:
The Examiner agrees that paragraphs 26-29 is unambiguously clear that tomographic data is stored in a container format.   But nowhere does it mention viewed from at least two directions.
In particular paragraph 28-29 states “[0028] In one exemplary embodiment, provision is made for the container format to include respectively assigned video files for at least two projection directions of the tomographic volume data. Then, provision is made for the tomographic volume data for the at least two projection directions to be compressed individually in each case by the video (de)compression method and for the compressed videos to each be stored in the container. Following the compression, this facilitates the isolated extraction from the compressed video files of video frames or slices of the tomographic volume data derived therefrom for a plurality of projection directions. In particular, it is possible to extract only the video frames or the slices without having to decompress the entire video and restore all of the tomographic volume data. This is particularly advantageous since video frames or slices of different projection directions in even comprehensive tomographic volume data can be compared to one another without great outlay. Therefore, such a comparison can also be implemented on a computer system with little memory (e.g., a desktop computer), which would not permit a simultaneous decompression of the complete tomographic volume data for a plurality of projection directions.” “[0029] In particular, provision can be made for the container format to include respectively assigned video files for three projection directions of the tomographic volume data. As a result, many applications (comparison of slices from different projection directions, etc.) can already be implemented without, to this end, the tomographic volume data having to be completely decompressed for each projection direction.”

Applicant argues


    PNG
    media_image2.png
    230
    712
    media_image2.png
    Greyscale

Examiner’s Response:
The Examiner agrees that Fig. 1 shows “compresses the tomographic volume data 13 provided by the control device 6. To this end, the compression device 7 segments the tomographic volume data 13 into individual slice images 14, the slice images 14 having a thickness corresponding to a voxel dimension in the tomographic volume data 13.  The individual slice images 14 are arranged as a sequential, i.e., temporal, sequence of video frames 15 in accordance with their arrangement in the object volume 12 or the tomographic volume data 13. A video 16, i.e., a temporally ordered sequence of video frames 15, is produced from these video frames 15.”.  What is not explicitly shown is the “viewing angle/direction”.  
As explained previously, Applicant has not defined “viewing angle/direction” in the claims or Specification.  It appears Applicant is requesting the Examiner to infer the following:
1. acquiring projection data
2. reconstruct the projection data thereby forming  a  tomographic volume (a plurality of cross-sectional slices1).
3. combining the plurality of cross-sectional slices into a 3-d voxel model.
4. set a point of view (view point or viewing direction) and create (i.e. define) new slices of the 3d model (usually done by projection), thereby creating a viewing direction slice images.
Based on a singular term of “viewing directions of the tomographic volume data”.   The Examiner disagrees to such an inference.     This is not shown in Fig. 1 or the corresponding description.
USC 112 states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains,…”

Applicant argues

    PNG
    media_image3.png
    126
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    711
    media_image4.png
    Greyscale

Examiner’s Response:
The claim states “ at least two viewing directions of the tomographic volume data”.  Sanchez divides 4d tomographic data into a sequence of 3d tomographic data.  Each 3d tomographic data is compressed in a viewing direction resulting in a sequence (plurality) of viewing directions of tomographic volume data.   Thus it meets the claim limitation.  
Additionally,  The claim does not require “different projection directions”.    The term “projection direction” has a specific term in  the art.  It is not clear how Applicant is using this term.
In the Response 11/14/2021 (pg. 7),  Applicant agreed with the Examiner’s definition

    PNG
    media_image5.png
    121
    726
    media_image5.png
    Greyscale
 
 	But later tried to give it a second definition as “viewing direction”.  MPEP 2111.01 states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. “
 
http://www.x-ray-optics.de/index.php/en/applications/imaging/tomography

    PNG
    media_image6.png
    205
    1142
    media_image6.png
    Greyscale

“Mathematics and Physics of Computed Tomography (CT): Demonstrations and Practical Examples”  https://cdn.intechopen.com/pdfs/43595/InTech-Mathematics_and_physics_of_computed_tomography_ct_demonstrations_and_practical_examples.pdf

    PNG
    media_image7.png
    310
    510
    media_image7.png
    Greyscale

	“Projection direction” has an ordinary and customary meaning to those of ordinary skill in the art (tomography or medical imaging).  Applicant’s attempt to redefine the term without clearly set forth a special definition of a claim term in the specification (or claims) that differs from the plain and ordinary meaning it would otherwise possess. Makes both the claim and argument difficult to comprehend.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3,6, 8-14  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 8 recite the term “viewing direction”. Applicant argued support can be found in paragraph 28 and 29. Paragraphs 28-29 only use the term ”projection direction”. Applicant argued that projection direction and viewing direction are synonymous. The examiner does not see support for such an argument. Please provide a reference showing that these are these terms are synonymous. There are no figures showing any of these processes which might give inherent support for this limitation.
In general the specification is vague which makes the examiner wonder what applicant has actually invented. Paragraph three of the disclosure refers to “radiation directions” which appears to be equivalent to what is commonly known in the art as projection directions.
From these projections (sinograms) a 3D volume comprising a plurality of slices is generated using reconstruction. Is applicant’s “viewing direction“, nothing more than those slices? If that is the case then how does one get three directions as shown in paragraph 29. A set of slices would only have front to back or back to front as two possible directions.
Is applicant creating a 3D model, setting a view point and generating a second set of slices from the first set of slice? One could repeat this with additional viewpoints their body creating a plurality of sets of slices. Is this what applicant is doing?
In the remarks, applicant argues “such that the data is stored in a way that video frames (slices) can be extracted for different "viewing directions" without the need to decompress the entire video or the entire volume data”, but the specification fails to disclose how this is done.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bui (“Comparison of Lossless Video and Image Compression Codecs for Medical Computed
Tomography Datasets”), in view of Sanchez (“LOSSLESS COMPRESSION OF 4D MEDICAL IMAGES USING H.264/AVC”).
Bui discloses 1. A method for storing tomographic volume data, the method comprising: 
compressing and/or decompressing the tomographic volume data by a video compression and/or decompression method (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)
wherein individual slice images of the tomographic volume data each form video frames in the process. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”) (Biu, Section II.B, “Under this optimized window/level display range, 16-bit pixel values are rescaled into 8-bit dynamic range (0- 255) for image compression”) and
defining a container format for the tomographic volume data, wherein the container format includes a video file including the tomographic volume data, at least one projection direction information item, a dimension information item, an origin information item, and/or a size of an overall volume in voxels of the tomographic volume data; (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”, where DICOM is a container format, which includes at a minimum demographic information about the patient, acquisition parameters for the imaging study, image dimensions, matrix size, color space, and a host of additional nonintensity information required by the computer to correctly display the image2)
But does not expressly disclose “wherein the container format comprises video files respectively obtained by segmenting the tomographic volume data into individual slice images for at least two viewing directions of the tomographic volume data.”
	Sanchez discloses “wherein the container format comprises video files respectively obtained by segmenting the tomographic volume data into individual slice images for at least two viewing directions of the tomographic volume data.”(Sanchez, Sect 3.1, “Each volume is compressed separately. For instance, for Volume 1, image slices are fed to the encoder starting with the first image slice and ending with the last image slice of this volume. Therefore, each volume is encoded separately as a complete video stream and it may be decoded without having to decode the whole 4D data set.”, thus a 4d medical image is stored as a plurality of videos of 3-D data.  Each 3-D data determined from a plurality of projection data, each projection data having a direction)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend the algorithm of Bui from 3D to 4D medical images as shown by Sanchez.
The suggestion/motivation for doing so would have been storing compressed 4D data.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Bui with Sanchez to obtain the invention as specified in claim 1.

Bui in view of Sanchez discloses 2. The method as claimed in claim 1, wherein the video compression and/or decompression method comprises inter-frame coding. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)

Bui in view of Sanchez discloses 3. The method as claimed in claim 2, wherein the video compression and/or decompression method is a H.264/MPEG-4 AVC method or a H.265/MPEG-H Part 2 method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)

Bui in view of Sanchez discloses 6. The method as claimed in claim 1, further comprising: 
selecting configuration parameters of the video compression and/or decompression method based on an image quality of the individual slice images, a resolution of the tomographic volume data, a compression time, a resultant file size, and/or a decompression time. (Biu, Section II.D, “Since most of the codecs support different parameter configurations, we used the parameter settings that maximized the compression ratio for each codecs unless otherwise specified.”)
Bui in view of Sanchez discloses 8. The method as claimed in claim 6, wherein the container format comprises video files respectively assigned for at least two viewing directions of the tomographic volume data(Sanchez, Sect 3.1, “Each volume is compressed separately. For instance, for Volume 1, image slices are fed to the encoder starting with the first image slice and ending with the last image slice of this volume. Therefore, each volume is encoded separately as a complete video stream and it may be decoded without having to decode the whole 4D data set.”, thus a 4d medical image is stored as a plurality of videos of 3-D data.  Each 3-D data determined from a plurality of projection data, each projection data having a direction)

Bui in view of Sanchez discloses 9. A tomography system, comprising: 
a compression device configured to compress tomographic volume data by a video compression and/or decompression method; and/or a decompression device configured to decompress the tomographic volume data by the video compression and/or decompression method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)
wherein individual slice images of the tomographic volume data each form video frames in the process. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”) (Biu, Section II.B, “Under this optimized window/level display range, 16-bit pixel values are rescaled into 8-bit dynamic range (0- 255) for image compression”)

Bui in view of Sanchez discloses 10. The tomography system as claimed in claim 9, wherein the tomography system is a computed tomography apparatus. (Biu, Section I, “Large volumes of medical datasets as generated by different imaging modalities such as computed tomography (CT), magnetic resonance imaging, positron emission tomography and single photon emission tomography, have led to a growing demand for big and efficient storage systems.” )

Bui in view of Sanchez discloses 11. A computer program product comprising instructions that when executed by at least one of a computer, a processor, a control module, or a programmable hardware component cause the at least one of the computer, the processor, the control module, or the programmable hardware component to carry out the steps of claim 1.  (see claim 1)

Bui in view of Sanchez discloses 12. A computer-readable non-transitory storage medium encoded with instructions that when executed by at least one of a computer, a processor, a control module, or a programmable hardware component cause the at least one of the computer, the processor, the control module, or the programmable hardware component to carry out the steps of claim 1. (see claim 1)

Bui in view of Sanchez discloses 13. (New) The method as claimed in claim 1, further comprising: performing noise cancellation before and/or during the compressing of the tomographic volume data.  (Biu, Section II.B, “Next, window width and window center/level settings as specified in tags (0028,1050) and (0028,1051) are adjusted to improve image contrast for visualization of different anatomical structures such as lung, heart, vessel, bone, or other soft tissues.”, where improving contrast removes noise)

Bui in view of Sanchez discloses 14. (New) The tomography system as claimed in claim 9, wherein the tomography system is configured to perform noise cancellation before and/or during compression of the tomographic volume data. (Biu, Section II.B, “Next, window width and window center/level settings as specified in tags (0028,1050) and (0028,1051) are adjusted to improve image contrast for visualization of different anatomical structures such as lung, heart, vessel, bone, or other soft tissues.”, where improving contrast removes noise)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The origin of the word "tomography" is from the Greek word "tomos" meaning "slice" or "section" and "graphe" meaning "drawing."
        2 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3354356/#:~:text=The%20first%20few%20packets%20of,by%20the%20computer%20to%20correctly